DETAILED ACTION

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on (04/28/2022) has been entered.

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Acknowledgements

3.       The Examiner undersigned would like to thank Atty. A. Nayate, (Reg. No. 65,393) for the new list of amendments provided, clearly stated remarks and observations. 

3.1.	Upon new entry, claims (1 -2; 4 -10; 12 -18; 20 -27 and 29) appears pending, of which claims (1, 9, 17, 27 and 29) are the five (5) parallel running independent claims on record. Claims (3, 11, 19, 28 and 30) were herein cancelled. 

                                               Information Disclosure Statement

4.	The Information Disclosure Statement (IDS) that was submitted on (04/28/2022) is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

                                                                     Drawings

5.	The submitted Drawings on date (02/18/2020) has been accepted and considered under the 37 CFR 1.121 (d).

     Notice of Allowance

6.	In view of the new amendments provided, and persuasive arguments presented, the Examiner considers that the application has been now placed in conditions for allowance, and therefore a Notice of Allowance on claims (1 -2; 4 -10; 12 -18; 20 -27 and 29) appears below;

            Reasons for Allowance
 
7.	The following is the Examiners statement of reasons for allowance:

7.1.	The five (5) parallel running Independent claims (1, 9, 17, 27 and 29) and the associated dependencies, are directed to a codec methodology, able to improve codec efficiency via: 
_ determining color format of the target CU that includes a first luma block and a first chroma block is 4:4:4 format;
_ determining motion vectors for the target PU, for each of the associated sub-blocks, in the process;
_ setting a motion vector for each sub-block of the second chroma block based on an average of motion vectors of two or more co-located sub-blocks of the second luma block; and 
_ reconstructing the second CU based on the motion vector for each sub-block of the second luma block and the motion vector for each sub-block of the second chroma block.

7.2.	This “determination algorithm technique”, combined with the rest of the feature- steps as recite in the associated dependent claims, has no analogous in the Art, at the time the invention was made/filed, and therefore being considered a novelty. 

7.2.	The below list of Prior art (section 8) presented on record, fails to fairly disclose and/or suggest the particularities of the amended independent claims and associated dependencies.

7.3.	For at least above arguments, Examiner is believed that the presented claim to limitations, as stated, are constructed in such manner, to be in condition for allowance.

8.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

8.1.	Patent documentation:

US 9,615,090 B2		Zhang; Li et al.	H04N19/597; H04N19/503; H04N19/139; 
US 11,089,323 B2		Chuang; et al.	H04N19/70; H04N19/96; H04N19/52; 
US 20140169472 A1	Fludkov; et al.	H04N19/42; H04N19/119; H04N19/139; 
US 2019/0281294 A1	Kim; et al.		H04N19/182; H04N19/186; 
US 2021/0238864 A1	Xiu; Xiaoyu et al.	H04N19/593; H04N19/176; H04N19/184; 
US 2021/0203978 A1	Kim; et al.		H04N19/176; H04N19/52; 

8.1.	Non-Patent documentation (NPL):

_ Improved Affine Motion Vector Coding; Chen – 2016.
_ Affine transform prediction for next generation of video coding; 2015.
_ Versatile Video coding (WD-3): Bross – Oct/2018; (Applicant’s admitted NPL, recorded)
_ Versatile Video coding (WD-4): Bross – Jan/2019; (Applicant’s admitted NPL, recorded)
_ Versatile Video coding (WD-5): Bross – Mar/2019; (Applicant’s admitted NPL, recorded)
_ Versatile Video coding (WD-7): Bross – Oct/2019; (Applicant’s admitted NPL, recorded)

                                                                CONCLUSIONS
 
9.	Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-
5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's SPE supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned (571) 272 -1168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA/CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.